
	

113 HR 5334 IH: Open Our Democracy Act of 2014
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5334
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. Delaney introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on Oversight and Government Reform and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require all candidates for election for the office of Member of the House of Representatives to
			 run in a single open primary regardless of political party preference, to
			 limit the ensuing general election for such office to the two candidates
			 receiving the greatest number of votes in such single open primary, and
			 for other purposes.
	
	
		1.Short titleThis Act may be cited as the Open Our Democracy Act of 2014.
		2.Election of Members of House of Representatives Through Open Primaries
			(a)Rules for Election of House MembersA candidate for election for the office of Member of the House of Representatives shall be elected
			 to such office pursuant to the following elections held by the State in
			 which the candidate seeks election:
				(1)A single open primary election for such office held in accordance with subsection (b).
				(2)A single general election for such office held in accordance with subsection (c).
				(b)Open PrimariesEach State shall hold a single open primary election for each office of Member of the House of
			 Representatives in the State under which—
				(1)each candidate for such office, regardless of the candidate’s political party preference, shall
			 appear on a single ballot; and
				(2)each voter in the State who is eligible to vote in elections for Federal office in the
			 Congressional district involved may cast a ballot in the election,
			 regardless of the voter’s political party preference.
				(c)General ElectionEach State shall hold a general election for each office of Member of the House of Representatives
			 in the State under which the 2 candidates receiving the greatest number of
			 votes in the single open primary election for such office (as described in
			 subsection (b)), without regard to the political party preference of such
			 candidates, shall be the only candidates appearing on the ballot.
			3.Ability of candidates to disclose political party preferences
			(a)Option of Candidates To Declare Political Party PreferenceAt the time a candidate for the office of Member of the House of Representatives files to run for
			 such office, the candidate shall have the option of declaring a political
			 party preference, and the preference chosen (if any) shall accompany the
			 candidate’s name on the ballot for the election for such office.
			(b)Designation for Candidates Not Declaring PreferenceIf a candidate does not declare a political party preference under subsection (a), the designation No Party Preference shall accompany the candidate’s name on the ballot for the election for such office.
			(c)No Party Endorsement ImpliedThe selection of a party preference by a candidate under subsection (a) shall not constitute or
			 imply endorsement of the candidate by the party designated, and no
			 candidate in a general election shall be deemed the official candidate of
			 any party by virtue of his or her selection in the primary.
			4.Protection of Rights of Political PartiesNothing in this Act shall restrict the right of individuals to join or organize into political
			 parties or in any way restrict the right of private association of
			 political parties. Nothing in this Act shall restrict a party’s right to
			 contribute to, endorse, or otherwise support a candidate for the office of
			 Member of the House of Representatives. A political party may establish
			 such procedures as it sees fit to endorse or support candidates or
			 otherwise participate in all elections, and may informally designate
			 candidates for election to such an office at a party convention or by
			 whatever lawful mechanism the party may choose, other than pursuant to a
			 primary election held by a State. A political party may also adopt such
			 rules as it sees fit for the selection of party officials (including
			 central committee members, presidential electors, and party officers),
			 including rules restricting participation in elections for party officials
			 to those who disclose a preference for that party at the time of
			 registering to vote.
		5.Treatment of election day in same manner as legal public holiday for purposes of Federal employment
			(a)In GeneralFor purposes of any law relating to Federal employment, the Tuesday next after the first Monday in
			 November in 2016 and each even-numbered year thereafter shall be treated
			 in the same manner as a legal public holiday described in section 6103 of
			 title 5, United States Code.
			(b)Sense of Congress regarding treatment of day by private employersIt is the sense of Congress that private employers in the United States should give their employees
			 a day off on the Tuesday next after the first Monday in November in 2016
			 and each even-numbered year thereafter to enable the employees to cast
			 votes in the elections held on that day.
			6.Study of national standards and criteria for Congressional redistricting
			(a)StudyThe Comptroller General shall conduct a study of the feasibility and desirability of enacting
			 national standards and criteria for Congressional redistricting.
			(b)Report to CongressNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall
			 submit a report to Congress on the study conducted under subsection (a).7.5Before January 1, 1999. 7.75January 1, 1999, to December 31, 1999. 7.9January 1, 2000, to December 31, 2000. 7.55After January 11, 2003.
			7.Member definedIn this Act, the term Member of the House of Representatives included a Delegate or Resident Commissioner to the Congress.
		8.Effective dateExcept as provided in sections 5(a) and 6(b), this Act shall apply with respect to elections
			 occurring during 2016 or any succeeding year.
		
